Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Response to Amendment
In the amendment filed 03/25/2022, the following has occurred: claims 1 and 17 have been amended and claims 33-34 have been added.  Now, claims 1-4, 6-20, and 22-34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-14, 17-20, and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US Patent Application Publication No. 2012/0035279 in view of Khan, US Patent Application Publication No. 2010/0042394 and Shiono, US Patent Application Publication No. 2013/0138451 and further in view of Ching, US Patent Application Publication No. 2012/0288897.
As per claim 1, Miller teaches a biosecurity system comprising: (a) a passenger information apparatus, which correlates a sample taken from a passenger to a diagnostic test cartridge and to a ticket belonging to the passenger (see 0113; equipment for taking a sample correlated to passenger through identification means including boarding pass), and which is in communication with (i) information of geographic locations and infectious diseases prevalent to the geographic locations (see paragraph 0061; e.g. information regarding a pandemic area), and (ii) information of geographic locations in passengers' travel itinerary (see paragraph 0061; e.g. passengers coming from a pandemic area), wherein the apparatus generates a request for diagnostic testing for a passenger, when an overlap is detected between the geographic locations and the geographic locations in the passenger's travel itinerary, for a pathogen or pathogens causing the infectious disease(s) prevalent to the overlapping geographic location(s) (see paragraph 0061; passengers coming from pandemic area selected for testing), and wherein the apparatus reports an indication of a positive test result to a facility of the passenger, when the diagnostic testing result indicates the presence of the pathogen or pathogens in the sample (see paragraph 0075); (b) at least one diagnostic test cartridge, which (i) comprises a chamber for receiving the sample or an extract thereof (see paragraph 0113; a variety of containers may be employed for sample procurement), and (ii) contains at least one diagnostic test reagent for detecting the presence of the pathogen or pathogens (see paragraph 0090; example with reagent but numerous described); (c) a diagnostic testing instrument, which contains the diagnostic test cartridges and performs a diagnostic test on the sample in the at least one diagnostic test cartridge to generate a test result that reports the presence or absence of the pathogen or pathogens in the sample (see paragraph 0113; deployable unit includes all materials needed to obtain and test sample and transmit results); and (d) a communication means for sending the test result to the passenger information apparatus (see paragraph 0113; deployable unit includes all materials needed to obtain and test sample and transmit results).
While Miller describes a comparison of passenger itinerary to pandemic regions as described above, Miller does not explicitly teach maintaining databases of geographic locations with infectious diseases and of geographic locations in passengers’ travel itinerary.  Additionally, while Miller describes communicating results of the diagnostic testing to the travel facility, Miller does not explicitly teach generating an alert signal to a ticket reader for the ticket belonging to the passenger.  Finally, Miller does not explicitly teach the diagnostic testing instrument contains a plurality of diagnostic test cartridges that each perform a different diagnostic test on the sample, including a sample chamber and a reaction chamber that are controlled by a pressurizable/depressurize fluid control mechanism to be selectively in fluidic communication with each other.
Khan teaches maintaining a first database of information of geographic locations and infectious diseases prevalent to the geographic locations (see paragraph 0107; global pathogen activity database) and a second database containing information of geographic locations in passengers’ travel itinerary (see paragraph 0051; global transport database).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the databases of Khan in identifying the passengers for screening as disclosed by Miller with the motivation of mitigating threats associated with global infections disease risks (see paragraph 0005 of Khan).
Shiono teaches a biosecurity system including an apparatus that detects the presence of an infection in a subject (see abstract) and, in response, sends an alert signal to a ticket gate to prevent the subject from passing through (see paragraph 0203).  Since Miller describes transmitting testing results to an airline facility and the results are linked to the passenger’s boarding pass as described above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to send the notification to a ticketing gate as described in Shiono at a ticket reader of a travel facility as described in Miller with the motivation of improving entry regulation to further prevent the spread of infectious diseases (see paragraph 0022 of Shiono).
Ching teaches a diagnostic testing instrument, which contains a plurality of diagnostic test cartridges and performs a different diagnostic test on the sample in each of the plurality of the diagnostic test cartridges (see paragraph 0168; instrument 3002 contains one or more cartridges 6001, each cartridge allows for diagnostic testing of samples; paragraphs 0403-0404 describe performing different diagnostic tests on samples in the cartridges), wherein the test cartridges include a sample chamber and a reaction chamber that are controlled by a pressurizable/depressurizable fluid control mechanism to be selectively in fluidic communication with each other via external ports (see paragraph 0103; describes the cartridges as including a sample chamber and a reaction vial that are in fluid communication via transfer ports and a transfer mechanism; numerous examples describe the transfer mechanism as included pressure-based transfer (e.g. paragraph 0143)).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate such cartridges into the system of Miller with the motivation of improving the efficiency of carrying out multiple diagnostic tests (see paragraphs 0008 and 0010 of Ching).
As per claim 2, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches the sample is blood, saliva, sweat, tear, urine, a swab of oral, nasal, or rectal mucosa, or a swab of skin or clothing (see paragraph 0062).
As per claim 3, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches the at least one diagnostic test cartridge comprises a sample chamber to receive the sample or an extract thereof along with a reagent (see paragraph 0073).  However, Miller does not explicitly teach a sample chamber to receive the sample or an extract thereof, a reagent chamber for storing the at least one diagnostic test reagent, and a reaction chamber for conducting the diagnostic testing, wherein the sample chamber, the reagent chamber, and the reaction chamber are in selective fluidic communication with each other.  Ching further teaches a sample chamber to receive a sample or an extract thereof, a reagent chamber for storing at least one diagnostic test reagent, and a reaction chamber for conducting diagnostic testing, wherein the sample chamber, the reagent chamber, and the reaction chamber are in selective fluidic communication with each other (see paragraph 0103).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this type of housing to carry out the diagnostic tests described in Miller for the reasons given above with respect to claim 1.
As per claim 4, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller does not explicitly describe the diagnostic testing instrument does not remove any substance from the at least one diagnostic cartridge.  Ching further teaches the diagnostic testing instrument does not remove any substance from the diagnostic cartridges (see paragraph 0103).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this feature in the system of Miller for the reasons given above with respect to claim 1.
As per claim 6, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches the diagnostic testing comprises detection of a nucleic acid or a protein (see paragraph 0066).
As per claim 7, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches the diagnostic testing comprises an amplification reaction of a nucleic acid (see paragraph 0066).
As per claim 8, Miller, Khan, Shiono, and Ching teaches the system of claim 7 as described above.  Miller further teaches the amplification reaction is a polymerase chain reaction (PCR) (see paragraph 0066).
As per claim 9, Miller, Khan, Shiono, and Ching teaches the system of claim 7 as described above.  Miller further teaches the amplification reaction is a real-time PCR (see paragraph 0106).
As per claim 10, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches communicating test results to the passenger (see paragraph 0076).  Miller does not explicitly teach sending the test result to a mobile device belonging to the passenger. Shiono further teaches sending infectious disease determination results to a device belonging to a subject of the test (see paragraphs 0076; operator of examination terminal can be the subject; and 0203; results can also be sent to examination terminal).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Miller for the reasons given above with respect to claim 1.
As per claim 11, As per claim 12, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller does not explicitly teach the first database is updated every 24 hours.  Khan further teaches the first database is updated every 24 hours (see paragraph 0076; describes a source of continuously updated newswires). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Miller for the reasons given above with respect to claim 1.
As per claim 12, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller does not explicitly teach the passengers' travel itinerary comprises all geographic locations the passengers traveled to within the previous 20 days.  Khan further teaches the itinerary information comprises all geographic locations the passengers traveled to within the previous 20 days (See Figure 11 which shows an example of itinerary information spanning a year). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Miller for the reasons given above with respect to claim 1.
As per claim 13, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Although Miller does not explicitly discuss Ebola in the context of the above described testing procedures, Miller does make several references to Ebola as an infectious disease (see paragraphs 0011-0012, 0025, and 0033) and cites Ebola-related research (see paragraph 0119).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add Ebola to the tested diseases in Miller with the motivation of screening travelers for lethal and pandemic infectious diseases (see paragraph 0047 of Miller).
As per claim 14, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller further teaches a conveyance apparatus for transport of the sample (see paragraph 0051; packaging for transporting a sample).
Claims 17-20, 22-28, and 30-31 recite substantially similar method claims to system claims 1-4 and 6-13 and, as such, are rejected for similar reasons as given above.
As per claim 29, Miller, Khan, Shiono, and Ching teaches the method of claim 17 as described above.  Miller further teaches placing the passenger in isolation when the diagnostic testing result indicates the presence of the pathogen or pathogens in the sample (see paragraph 0076).

Claim 15-16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US Patent Application Publication No. 2012/0035279 in view of Khan, US Patent Application Publication No. 2010/0042394, Ching, US Patent Application Publication No. 2012/0288897, and Shiono, US Patent Application Publication No. 2013/0138451 and further in view of Rey, US Patent Application Publication No. 2014/0272928.
As per claim 15, Miller, Khan, Shiono, and Ching teaches the system of claim 1 as described above.  Miller does not explicitly teach a conveyance apparatus for transport of the diagnostic test cartridge containing the sample to the diagnostic testing instrument. Rey further teaches a conveyance apparatus for transport of the diagnostic test cartridge containing the sample to the diagnostic testing instrument (see paragraph 0130). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this feature in the system of Miller for the reasons given above with respect to claim 3.
As per claim 16, Miller, Khan, Shiono, Ching, and Rey teaches the system of claim 15 as described above.  Miller does not explicitly teach the conveyance apparatus is a conveyor belt.  Rey further teaches the conveyance apparatus is a conveyor belt (see paragraph 0130). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this feature in the system of Miller for the reasons given above with respect to claim 3.
Claim 32 recites substantially similar method limitations to system claims 15 and, as such, is rejected for similar reasons as given above.

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason that claims 33-34 distinguish over the prior art is the inclusion of the additional limitation, when combined with the limitations of 1 and 17, respectively, of specifying that the fluid control mechanism, that controls fluidic communication between the sample chamber and reaction chamber of each diagnostic test cartridge, is adjustable in a rotational motion to selectively place the sample chamber and reaction chamber in fluidic communication with each other.  The closest prior art (Miller, Khan, Shiono, and Ching) discloses collecting and correlating a sample from a passenger to a plurality of diagnostic test cartridges that include a sample chamber and a reaction chamber in selective fluidic communication, and a diagnostic testing instrument that contains the plurality of diagnostic test cartridges and performs different diagnostic tests on the sample. However, these references, and the prior art as a whole, do not describe selectively and fluidically communicating between the sample chamber and the reaction chamber in a rotational movement as recited.  Additionally, it would require substantially redesign and is not suggested to further modify the prior art teachings to include the rotational movement within each diagnostic test cartridge within the diagnostic testing instrument as required by the claims.

Response to Arguments
In the remarks filed 11/02/2021, Applicant argues that the sample chamber and reaction chamber in Ching are in fluidic communication at all times and, therefore, not selectively in fluidic communication.
In response to Applicant’s argument, the examiner notes that Ching describe, at paragraph 0103, an “isolation chamber” from which a sample is transferred, a “reaction chamber” to which the sample is transferred, a “flow path” through which the sample is transferred when “the transfer mechanism is actuated.” With respect to this paragraph, Ching further describes a “port includes a flow control member to limit flow through the opening.”  Based on the teaching of limiting fluidic communication to only when “the transfer mechanism is actuated,” this teaching is clearly encompassed by the recited “selectively” in fluidic communication.  This transfer is further described throughout Ching as including, in some embodiments, pressure-based transfer (see e.g. paragraph 0140). Therefore, the examiner respectfully maintains that Ching encompasses the amended features of claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrevski, International Publication No. WO 97/16561 A1, discloses an assay apparatus with a 	rotating portion, fluid chambers, and ports. 
Taylor, US Patent Application Publication No. 2016/0175835, discloses a fluidic device with 	sample and reagent chambers for sample preparation and analysis.
Gottheil, Moving the solid phase: a platform technology for cartridge based sandwich 	immunoassays, discloses a cartridge for performing diagnostics on samples with pressurized-	based fluidic communication between chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626